Appellee contracted with appellant to build for him a brick storehouse in the town of Bartlett. Said contract was made about August 1, 1907, and appellee alleges that said house was to be completed and delivered to him in 90 days, but that it was not completed until about August 10, 1908. He alleges the rental value of said house from the time it should have been completed to the time it was completed to have been $50 per month. A trial before a jury resulted in a verdict and judgment for appellee for $213.33%.
Appellant assigns as error the overruling of his special exception to the appellee's petition. Appellee alleged the rental value of the house. The exception is to the effect that he did not allege to whom he could have rented it. The allegation was sufficient. A party is not required to plead his evidence.
Appellant also assigns error on the charge of the court. The charge is in substantial compliance with the law of this case, as indicated by the opinion of this court on a former appeal of this case. Smith v. Gunn,122 S.W. 919.
The other assignments are to the effect that the verdict of the jury is not supported by the evidence. The evidence amply supports the verdict.
Finding no error in the record, the judgment of the trial court is affirmed.
Affirmed.